DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application is being examined under the pre-AIA  first to invent provisions. 
• This action is responsive to the following communication: US Patent Application filed on 3/12/2021. 
• Claims 1-17 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claims 1 and 9, the claims recite methods/steps of decoding an encoded parametric spectral representation of auto-regressive coefficients that partially an audio signal using a set of parameters.




The limitations of reconstructing the coefficients require no technological components that preclude the steps from practically being performed in the mind. The ameliorative action comprising methods/steps do not move the idea away from a mental process. These claim limitations all amount to generic computer components, because even without those components, these steps could be performed in the human mind. If claim limitations, under their broadest reasonable interpretation, cover concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computing components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims recite only those generic computing components described above when executing the abstract idea. These elements are recited at a high-level of generality (e.g. as a generic processor performing generic computer functions such as analyzing) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. The claims are directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements described above amount to no more than mere instructions to apply the exception using a human being and generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2-8, 10-17 are dependent from claims 1 and 9 described above and therefore are rejected for at least the reasons explained above. Claims 2-8, 10-17 add additional steps decoding the encoded audio signal, however do not involve significantly more than the abstract idea detailed above. Claims 2-8, 10-17 fail to add limitations that would amount to significantly more than an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner is unclear as to whether the “decoder” as claimed is a hardware or a software module. If it is a software module, it requires said module to mount/store on a non-statutory computer medium. Clarification is herein required.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674